*266CONCURRING OPINION OF
PERRY, J.
The sole contention in support of the appeal is that the requirement of the inclusion in the application of- the agreement to pay rates is not within the powers of the superintendent of public works and is unauthorized by law.
The following’ statutes relate to the general subject of sewers: “It shall be the duty of the Superintendent of Public Works, conforming to the requirements of the Board of Health, to direct and superintend the .cleaning of the public streets and by-ways of any city, town or village in the Territory of Hawaii, the removal and disposal of garbage, dead animals and other nuisances therein, the cleaning of cesspools and connecting of premises with the public sewer in such city, town or village.” — Sec. 1035 R. L., as amended by the Laws of 1905. “The rates of charges for such services and for use of the sewer shall be fixed from time to time by the superintendent, subject to the approval of the governor.” — Sec. 1036 R. L. “The rates and charges in this chapter provided, for the collection of garbage, shall be payable to the superintendent quarterly, in advance, and the charge for sewerage semi-annually, in advance. Charges for cesspools, sewer connections and removal of animals and other nuisances, shall be payable on demand; and to secure such payment, the superintendent of public works may require a deposit in advance.” — Sec. 1037 R. L. Section 1038 provides that the sewer rates shall be a lien upon the property connected, to attach “as of the date when said sewer rate or charge is due and payable to said superintendent of public works, as in this chapter provided.” “District Magistrates shall have jurisdiction to hear and determine all civil actions, suits or proceedings brought by the Superintendent of Public Works for the collection and enforcement of collection 'and payment of all sewer rates or charges which may be assessed, as above set forth, notwithstanding the amount claimed. — Sec. 1039 R. L., as amended by Act 21 of the Laws *267of 1905. Neither the constitutionality of any of these sections nor the validity of the rates fixed by the superintendent of public works is questioned in this case. The presumption must therefore be that the statutes are constitutional and the rates valid. The language of these sections shows clearly that it was the intention of the legislature to authorize the superintendent of public works not only to prescribe the rates to be charged for the use of the sewers but also to1 collect those rates, by suit if necessary. In my opinion this authorization also includes the implied power to make all reasonable rules and regulations not only concerning the making of connections with the sewers but also to facilitate the collection of the rates. A requirement from an applicant of an express agreement in writing to pay the rates, and thus facilitate their collection, is within those powers. The agreement under consideration in this case cannot be construed as an undertaking to pay rates arbitrarily assessed but merely as a promise to pay such rates as may be fixed in accordance with law. It is not unreasonable to ask an applicant who desires to connect his premises with the public sewer and who presumably intends to pay for its use as required by law to reduce his agreement to writing.
Bor these reasons I concur in the conclusion that the judgment be affirmed.